Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
			   STATUS OF THE CLAIMS
Claims 1-47 were pending.  Claims 2, 3, 13, 14, 20-27, 29-47 have been cancelled.  Claims 1, 4-12, 15-19, and 28 are being acted on.  
			EXAMINER’S AMENDMENT
In claim 1, line 4, after “oil insoluble material,”   - wherein the oil-insoluble material does not assemble a layer over the surface of the Vitamin E oil, and  -    .  
In claim 12, line 4, after “oil insoluble material,”    - wherein the oil- insoluble material does not assemble a layer over the surface of the Vitamin E oil, and -    .  

Reasons for Allowance
	The claims are allowed because the closest prior art is to Welch (US 3,577,490) who discloses a method of coating oil droplets with a film used for lubrication,  by making an emulsion and spray drying the oil and coating substance, and mixing the coated oil with the remaining ingredients (col. 3, lines 4-14).  The coated particulate lubricant is made by making an oil in water emulsion of the oil and film forming substance, and spray drying the emulsion.  This would mean that the oil particle was coated with the oil insoluble material, since an emulsion was made containing water, and spray dried which would have made a film around the oil particle, so that the oil was not as available for tableting, since it was coated.   
Applicants’ specification discusses this reference and states that their composition  is different in that the oil droplet is not coated, since this leads to less availability of the oil when the tablet is compressed.  The specification states that the embedded lubricant should avoid processing steps which leads to film formation (0027, 0044).  The instant composition containing the oil mixed with the other ingredients, and then tableted would have had the oil available for tablet lubrication, since it was not coated, but only mixed with the remaining ingredients.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday,  from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-12-2021